

117 HR 1742 IH: Real Estate Exchange Fairness Act of 2021
U.S. House of Representatives
2021-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1742IN THE HOUSE OF REPRESENTATIVESMarch 10, 2021Miss González-Colón introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to treat Puerto Rico as part of the United States for purposes of determining whether real property qualifies for treatment as a like-kind exchange.1.Short titleThis Act may be cited as the Real Estate Exchange Fairness Act of 2021.2.Puerto Rico treated as part of United States for purposes of like-kind exchanges(a)In generalSection 1031(h) of the Internal Revenue Code of 1986 is amended by adding at the end the following: For purposes of the preceding sentence, the term United States shall be treated as including Puerto Rico..(b)Effective dateThe amendment made by this section shall apply to exchanges completed after the date of the enactment of this Act.